OF THE ESTATE OF DAVID
                      ANTHONY KIMBALL; AND JENNIFER
                      EILEEN KIMBALL,
                      Real Parties in Interest.

                                      ORDER RESOLVING WRIT PETITIONS
                                  In Docket No. 66289, petitioners seek a writ of mandamus,
                      challenging a district court order determining that NRS 41A.035 and NRS
                      42.021 are unconstitutional. In Docket No. 66602, petitioners seek a writ
                      of mandamus, challenging a district court order denying a motion to
                      dismiss based on statutes that were repealed when NRS 41A.035 and
                      42.021 were enacted. We previously consolidated these petitions and
                      stayed all further proceedings in the underlying district court case. The
                      real parties have filed answers to the petitions and petitioners have filed a
                      reply and supplemental reply.
                                  Our recent decision in Tam v. Eighth Judicial District Court,
                      131 Nev., Adv. Op. 80, P.3d (2015), resolves the issues presented in
                      Docket No. 66289 regarding NRS 41A.035. In particular, we held in Tam
                      that NRS 41A.035 is constitutional, applies to medical malpractice
                      actions, and applies per incident regardless of how many plaintiffs,
                      defendants, or claims are involved. Based on Tam, we grant the petition
                      in Docket No. 66289 in part. However, we conclude that an appeal
                      presents an adequate remedy at law to address the district court's decision
                      regarding NRS 42.021. We therefore deny the petition in Docket No.
                      66289 to that extent. See NRS 34.170; Pan v. Eighth Judicial Dist. Court,
                      120 Nev. 222, 224, 88 P.3d 840, 841 (2004). Given our resolution of the
                      petition in Docket No. 66289, we conclude that the issues addressed in the
                      petition in Docket No. 66602 are moot. We therefore deny that petition.


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    agebo,
                                  For the reasons set forth above, we direct the clerk of this
                      court to issue a writ of mandamus instructing the district court to vacate
                      its order as to NRS 41A.035. The petitions are denied in all other
                      respects. We further lift the stay previously imposed by this court.
                                  It is so ORDERED.




                                                                  Saitta



                                                                  Gibbons


                                                                                              J.
                                                                  Pickering



                      cc: Hon. Jerry A. Wiese, District Judge
                           Lauria Tokunaga Gates & Linn, LLP/Las Vegas
                           James R. Christensen
                           Law Office of William R. Brenske
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    °teas.